                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON


IN RE:                                                        )    CASE NO. 13-33748-DWH13
                                                              )
BRIAN D CRANDALL                                              )    SPECIAL NOTICE
                                                              )    RE: FED. BANKR. RULE 3002.1
                                                              )

                                    NOTICE OF FINAL CURE PAYMENT
Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee below gives Notice that the amount paid towards the default in
the below claim has been paid in the amount indicated, and that the debtor(s) have completed and tendered to the Trustee,
all scheduled and required plan payments.

               PRE-PETITION MORTGAGE PAYMENTS THROUGH THE PLAN
Name of Creditor: BSI FINANCIAL SERVICES

Court Claim#: 6                                          Last 4 digits of Account #: 1538
Trustee Claim #: 008-0

Allowed Pre-Petition Arrears:                       $24186.17
Pre-Petition Arrears Paid by Trustee:               $24186.17




                              RESPONSE REQUIRED IF DISAGREEMENT
   Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), debtor’s counsel and the Trustee,
within 21 days after service of this Notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in
full the amount required to cure the pre-petition default and stating whether the debtor(s) have (i) paid all outstanding post-
 petition fees, costs, and escrow amounts due, and (ii) consistent with §1322 (b)(5) of the Bankruptcy Code, are current on
all post-petition payments as of the date of the response. Failure to file and serve the statement may subject the creditor to
                                   further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of pre-petition payments made by the trustee is attached to this Notice.

                POST-PETITION MORTGAGE PAYMENTS OUTSIDE THE PLAN

Any post-petition mortgage payments are paid direct by the debtor(s) and the Trustee has no information regarding the
veracity of those payments. Unless the Trustee receives a copy of the Response (Form 4100R) to this Notice to the
contrary, the Trustee will assume that all required post - petition mortgage payments have been made and the debtor(s) are
current.




January 16, 2019
                                                             /s/ Wayne Godare
                                                             Chapter 13 Trustee

                             Case 13-33748-dwh13              Doc 99       Filed 01/16/19
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed below by
ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 16 day of January , 2019.

BRIAN D CRANDALL
864 SE 31ST CT
HILLSBORO, OR. 97123

ANN K CHAPMAN
ATTORNEY AT LAW
319 SW WASHINGTON ST #520
PORTLAND, OR. 97204-2620

BSI FINANCIAL SERVICES
PO BOX 679002
DALLAS, TX. 75267-9002

U.S. Trustee




Dated: January 16, 2019

/s/ Rose M Chattan
For The Office of The Chapter 13 Trustee




                           Case 13-33748-dwh13            Doc 99     Filed 01/16/19
                                         Disbursements for Claim
Case: 13-33748 BRIAN D CRANDALL
         FEDERAL NATIONAL MORTGAGE ASSOCIATION
                                                                                Sequence: 95
         C/O SETERUS INC
                                                                                   Modify:
         PO BOX 1047
                                                                               Filed Date: 09/09/2013
         HARTFORD, CT 06143-10
                                                                               Hold Code: X
Acct No: 7772 1538
         ¶2B5 & ¶4 MTG- 864 SE 31ST

                                            Debt:    $24,186.17             Interest Paid:        $0.00
        Amt Sched: ###########                                                Accrued Int:        $0.00
         Amt Due:        $0.00               Paid:   $24,186.17              Balance Due:         $0.00

                                             Date           Check #      Principal     Interest        Total Reconciled
 0080      FEDERAL NATIONAL MORTGAGE ASSOCIATION
                                           10/31/2016         400173       $93.00        $0.00       $93.00 11/17/2016
                                           09/30/2016         398513       $93.50        $0.00       $93.50 10/11/2016
                                           08/31/2016         396824       $93.50        $0.00       $93.50 09/20/2016
                                           07/29/2016         395030       $93.50        $0.00       $93.50 08/09/2016
                                           06/30/2016         393288       $93.50        $0.00       $93.50 07/27/2016
                                           05/31/2016         391445       $93.50        $0.00       $93.50 06/21/2016
                                           04/29/2016         389607       $93.50        $0.00       $93.50 05/31/2016
                                           03/31/2016         387774       $93.50        $0.00       $93.50 04/14/2016
                                           02/29/2016         385867       $93.50        $0.00       $93.50 03/21/2016
                                           01/29/2016         383967       $93.50        $0.00       $93.50 02/11/2016
                                           12/30/2015         382074       $93.50        $0.00       $93.50 01/07/2016
                                           11/30/2015         380061       $94.25        $0.00       $94.25 12/30/2015
                                           10/30/2015         378106       $94.25        $0.00       $94.25 11/06/2015
                                           09/30/2015         375657       $94.75        $0.00       $94.75 10/19/2015
                                           08/31/2015         373572       $94.75        $0.00       $94.75 09/30/2015
                                           07/31/2015         371522       $94.75        $0.00       $94.75 08/24/2015
                                           06/30/2015         369410       $94.75        $0.00       $94.75 07/17/2015
                                           05/29/2015         367269       $94.75        $0.00       $94.75 06/08/2015
                                           04/30/2015         365106 $22,495.92          $0.00    $22,495.92 05/14/2015
                                                          Sub-totals: $24,186.17        $0.00 $24,186.17

                                                        Grand Total:$24,186.17          $0.00




                                                                                                                      1
                                 Case 13-33748-dwh13     Doc 99       Filed 01/16/19
